106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William B. MATTINGLY, Plaintiff--Appellant,v.Rebecca A. BETTS, Defendant--Appellee,andDONALDSON MINING COMPANY;  Kelly's Creek and NorthwesternRailroad, a corporation;  Valley Camp Coal Company;  DavidLung;  Jack Woody;  James Boggess;  Kevin Spaulding;  JamesL. Litman;  Hasting Construction, Incorporated;  JohnHasting;  Renegade Equipment, Incorporated;  Joseph Farris;King, Betts & Allen, a professional partnership;  Stephen B.Farmer, Defendants.
No. 96-1982.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 29, 1997.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CA-95-949-2)
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
William E. Mattingly, Appellant Pro Se.
Stephen Michael Horn, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
PER CURIAM:


1
Appellant appeals the district court's order denying relief in his action pursuant to 18 U.S.C.A. §§ 1961-1968 (West 1984 & Supp.1996), the Racketeering Influenced and Corrupt Organizations (RICO) Act.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Mattingly v. Betts, No. CA-95-949-2 (S.D.W. Va.  June 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED